Citation Nr: 0723131	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-41 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability.  


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to June 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Reno, Nevada. 

A Video Conference hearing in front of the undersigned 
Veterans Law Judge was held in November 2006.  A transcript 
of the hearing has been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a TDIU on the basis that he is unable 
to secure or follow a substantially gainful occupation as the 
result of his service-connected disabilities. However, 
additional development is needed before the Board can 
adjudicate this claim.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities. See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

The veteran is currently service connected for menisectomy, 
status post ACL reconstruction with hamstring autograft, left 
knee, and post traumatic arthritis of the left knee.  The 
Board notes that in a VA examination report of July 2002 the 
examiner noted that the veteran's left hip was being affected 
by the veteran's left knee disability and that the veteran 
suffered from pain on palpation to the left knee.  He opined 
that the left hip pain was more likely than not related to 
the veteran's left knee disability.  In addition, in a 
September 2004 statement the veteran's VA physician stated 
that the veteran's right knee is being affected because he 
has been favoring one knee due to his left knee disability.  
In a November 2004 VA examination x-rays showed degenerative 
changes on the right knee.  Furthermore, at the Video 
Conference hearing of November 2006 the veteran testified 
that he now suffers from depression due to the severity of 
his left knee disability.  Service connection is not 
currently in effect for either a left hip disability or a 
right knee disability.  However, the Court of Appeals for 
Veterans Claims (Court) has ruled that the Board is obligated 
to "seek out all issues [that] are reasonably raised from a 
liberal reading of the documents or oral testimony submitted 
prior to the BVA decision."  EF v. Derwinski, 1 Vet. App. 
324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 129 
(1991); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 
2000)(holding that VA has obligation to explore all legal 
theories, including those unknown to the veteran, by which he 
can obtain benefit sought for the same disability).  The 
Board finds that the findings of the VA physicians raise a 
claim for service connection for a left hip disability and a 
right knee disability.  Id.  In addition, the veteran's 
testimony at the Video Conference hearing raise a claim for 
service connection for depression.  

The Board further finds that the raised claim of service 
connection for a right knee disability, a left hip disability 
and depression are inextricably intertwined with the 
individual unemployability claim on appeal.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  Thus, the AOJ 
must address this matter.

In addition, the Board notes that the most recent VA 
examination of the veteran's left knee dates to November 
2004.  At the Video Conference hearing of November 2006, the 
veteran testified that he is in constant pain due to his left 
knee disability, that he is wheelchair bound and can hardly 
get up.  The current level of disability must be determined.

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  In this case 
VA examinations are needed to assess the raised claims of 
service connection for a right knee disability, a left hip 
disability and neuron psychiatric condition namely, 
depression.  In addition, a VA examination is necessary to 
assess the current level of disability of the service-
connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination for the purpose of 
determining the etiology and severity of 
any right knee disability, left hip 
disability or psychiatric condition that 
may be present.  The claims file must be 
made available to and reviewed by the 
examiner.  Following a review of the 
claims file, the medical history, 
clinical evaluation, and any tests that 
are deemed necessary, the examiner 
should opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any right knee 
disability, left knee disability or 
psychiatric condition that may be 
present was caused or aggravated 
(worsening of underlying condition 
versus temporary flare-ups of symptoms) 
by the veteran's service-connected 
menisectomy, status post ACL 
reconstruction with hamstring autograft, 
left knee.  The clinician should be 
asked to provide a rationale for any 
opinion expressed.

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining the current level of 
disability of his service connected 
menisectomy, status post ACL 
reconstruction with hamstring autograft, 
left knee.  

3.  After completing any additional 
development deemed necessary, the AOJ 
should adjudicate the intertwined claim 
of service connection for a right knee 
disability, a left hip disability and 
depression and readjudicate the issue of 
individual unemployability.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The purposes of this 
REMAND are to further develop the record and to the accord 
the veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



